CH Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 12/27/2021 is acknowledged.

This is a reply to the application filed on 12/27/2021, in which, claim(s) 1-14 are pending.
Claim(s) 15-20 is/are cancelled.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 01/30/2020 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1 and 10 is/are rejected on the ground of nonstatutory double patenting over claim(s) 1, 9 and 17 of U.S. Patent No. 10, 572, 549, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the claims are not identical; however, they are substantially similar, with the difference of unsolicited request vs status inquiry, which are anticipated by the patent claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer (Pub. No.: US 2002/0157020 A1 – IDS).
Regarding claims 1 and 10, Royer discloses a method, comprising:
receiving, by a server computer system from a private computer system located behind a firewall of a private network, a database request status inquiry that initiates a connection between the private computer system and the server computer system that allows the server computer system to send information to the private computer system on behalf of a client computer system (the manager computer passing the client computer request/query to the server machine behind the firewall, is in a secured private network [Royer; ¶29, 58-59, 64-68, 140-141; Fig. 4-5 and associated text]); 

during the specified duration of time, the server computer system:
receiving a data request from the client computer system (during active session, the client request/query from the server computer, via the manager computer [Royer; ¶, 29, 56-59, 84; Fig. 4-5 and associated text]);
in response to determining that the data request is requesting access to the private computer system (client computer request access resources of the server computer [Royer; ¶56-59, 84; fig. 4-5 and associated text]),
sending, to the private computer system, a response to the database request status inquiry (sending the request and inquiry to the target/database server computer [Royer; ¶58-59, 114-117, 172-174, 196; Fig. 4-5 and associated text]); 
receiving, by the server computer system from the private computer system, a database communications response that includes information generated based on the response sent to the private computer system (response of action based on incoming command with results of the query [Royer; ¶58-59, 73, 88-90]); and 
sending, by the server computer system, a response to the data request that is based on the information included in the database communications response (returned the results from the target/database server to the client also database result sets and other general results [Royer; ¶58-59, 73, 76-85]).

claim 2, Royer discloses the method of claim 1, further comprising: receiving, by the server computer system from the private computer system, a subsequent database request status inquiry, wherein the subsequent database request status inquiry specifies a maximum time interval that a subsequent connection initiated by the subsequent database request status inquiry can be maintained before expiration (the target/database server gets the query from the manage computer, while the session is still active [Royer; ¶58-59, 114-117, 172-174, 196; Fig. 4-5 and associated text]).

Regarding claim 3, Royer discloses the method of claim 2, further comprising: maintaining, by the server computer system, the subsequent connection; and before reaching the specified maximum time interval, the server computer system sending, in response to not receiving a subsequent data request from the client computer system while the subsequent connection is maintained, a response to the subsequent database request status inquiry that specifies that no data is requested from the private computer system (the session is active until it expires, which is the max time or the wait time expires [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 4, Royer discloses the method of claim 2, wherein the database request status inquiry enables access to data stored in a first database managed by the private computer system, and wherein the subsequent database request status inquiry enables access to data that is stored in a second, different database managed by the private computer system (if valid, allow query to proceed and access to the data when the condition is met [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 5, Royer discloses the method of claim 1, wherein at least a portion of the response sent to the private computer system is encrypted, and wherein sending the response is performed without the use of a virtual private network (VPN) connection to the private network (the client request/query is thorough the secure client network [Royer; ¶58-59, 168; Fig. 4-5 and associated text]).

Regarding claim 6, Royer discloses the method of claim 1, wherein the response to the database request status inquiry specifies one or more database commands to be executed against a database that is managed by the private computer system (database command usage [Royer; ¶80-84, 168; Fig. 12 and associated text]).

Regarding claim 7, Royer discloses the method of claim 1, wherein the determining that the data request is requesting access to the private computer system is based on the data request identifying a database that is managed by the private computer system (query request to access the database [Royer; ¶56-59; Fig. 4-5 and associated text]).

Regarding claim 8, Royer discloses the method of claim 1, wherein the response to the database request status inquiry is sent on a same network port from which the database request status inquiry is received (the communication is using the same network port in response as it is communication between same devices [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

claim 9, Royer discloses the method of claim 1, wherein the response to the database request status inquiry includes a database query configured to be executable as a Java Database Connectivity (JDBC) request by the private computer system (use of database connection, such as an ODBC, JDBC or native database connection [Royer; ¶56]).

Regarding claim 11, Royer discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: determining that the data request is requesting access to the private computer system based on the data request specifying a target database name for a database that is managed by the private computer system (the client request/query is thorough the secure client network through a firewall and accessing private secure network to the target/database server computer [Royer; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Regarding claim 12, Royer discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: building, based on the data request from the client computer system, a database query in a Java Database Connectivity (JDBC) request format, wherein the database query is included in the response to the database request status inquiry (use of database connection, such as an ODBC, JDBC or native database connection [Royer; ¶56]).

Regarding claim 13, Royer discloses the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: based on the data request received from the client computer system being associated with a web page, generating the response to the data 

Regarding claim 14, Royer discloses the non-transitory computer-readable medium of claim 10, wherein the database request status inquiry enables access to data stored in a first one of a plurality of databases managed by the private computer system, and wherein the operations further comprise: 
receiving, from the private computer system, a second database request status inquiry that enables access to data stored in a second one of the plurality of databases; and determining which of the database request status inquiry and the second database request status inquiry to respond to based on the data request from the client computer system (various query are made throughout, the decision and status of the database query are generated [Royer; Abstract; ¶58-59, 114-117, 172-174, 179, 196; Fig. 4-5 and associated text]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432